DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,894,712, hereafter referred to as the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader.
Regarding claim 1, the patent claims a device comprising:
a semiconductor layer (column 7, lines 22-23);
a transparent layer on the semiconductor layer (column 7, lines 24-26);
a patterned metal layer on the transparent layer, the patterned metal layer having a window aperture (column 7, lines 24-26);
a dielectric layer on the transparent layer, a cavity extending from the semiconductor layer and through the dielectric layer (column 7, lines 30-32); and
a device layer on the dielectric layer (column 7, lines 33-36).
With respect to claim 2, the patent claims the dielectric layer is a first dielectric layer, the device further comprising a second dielectric layer between the semiconductor layer and the transparent layer (column 7, lines 22-23 & 28-29).
As to claim 3, the patent claims an anti-reflective layer between the patterned metal layer and the second dielectric layer (column 7, lines 26-28).
In re claim 4, the patent (claim 5) claims the anti-reflective layer is a first anti-reflective layer, the side of the transparent layer is a first side of the transparent layer, and a second anti- reflective layer on a second side of the transparent layer opposite the first side.
Concerning claim 5, though the patent fails to claim the second dielectric layer has vertical sidewalls, it would have been obvious to one of ordinary skill in the art at the time of the invention to use vertical sidewalls in the invention of the patent because vertical sidewalls are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 6, the patent (claim 6) claims a mircroelectromecanical system (MEMS) device on the device layer in the cavity, wherein the cavity forms an aperture over the MEMS device.
In claim 7, the patent (claim 7) claims sidewalls of the cavity slope inwardly through the semiconductor layer toward the aperture.
Regarding claim 8, the patent claims the dielectric layer is silicon dioxide (column 7, line 28).
With respect to claim 9, the patent (claim 8) claims a metal layer on sidewalls of the cavity.
As to claim 10, the patent (claim 9) claims a sealing layer between the device layer and the dielectric layer.
In re claim 11, the patent claims a device comprising:
 semiconductor layer (column 8, line 4);
a transparent layer on the semiconductor layer (column 8, lines 6-10);
a patterned metal layer on the transparent layer, the patterned metal layer having a window aperture (column 8, lines 11-12);
a dielectric layer on the transparent layer (column 8, lines 8-10), a cavity extending from the semiconductor layer and through the dielectric layer (column 8, lines 12-15); and
a device layer on the dielectric layer, a microelectromechanical system (MEMS) device on the device layer in the cavity (column 8, lines 16-22).
Concerning claim 12, the patent claims the dielectric layer is a first dielectric layer, the device further comprising a second dielectric layer between the semiconductor layer and the transparent layer (column 8, lines 4 & 8-10).
Pertaining to claim 13, the patent claims an anti-reflective layer between the patterned metal layer and the second dielectric layer (column 8, lines 6-11).
In claim 14, the patent claims the anti-reflective layer is a first anti-reflective layer, the side of the transparent layer is a first side of the transparent layer, and a second anti- reflective layer on a second side of the transparent layer opposite the first side (column 8, lines 6-11).
Regarding claim 15, though the patent fails to claim the second dielectric layer has vertical sidewalls, it would have been obvious to one of ordinary skill in the art at the time of the invention to use vertical sidewalls in the invention of the patent because vertical sidewalls are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 16, the patent claims a device comprising:
a semiconductor layer (column 8, line 41);
a first dielectric layer on the semiconductor layer (column 8, lines 41-43);
a transparent layer on the first dielectric layer (column 8, lines 44);
a patterned metal layer on the first dielectric layer, the patterned metal layer having a window aperture (column 8, lines 47-49); and
a second dielectric layer on the transparent layer, a cavity extending from the first dielectric layer through the semiconductor layer and through the second dielectric layer (column 8, lines 49-54).
As to claim 17, the patent claims an anti-reflective layer between the patterned metal layer and the second dielectric layer (column 8, lines 44-47).
In re claim 18, the patent claims the anti-reflective layer is a first anti-reflective layer, the side of the transparent layer is a first side of the transparent layer, and a second anti- reflective layer on a second side of the transparent layer opposite the first side (column 8, lines 44-47).
Concerning claim 19, the patent claims the second dielectric layer has vertical sidewalls (column 8, lines 53-54).
Pertaining to claim 20, the patent claims a mircroelectromecanical system (MEMS) device on the device layer in the cavity, wherein the cavity forms an aperture over the MEMS device (column 8, lines 56-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/28/22